ORDER

ANN H. LAMAR, Justice.
This matter is before the Court en bane' on Manning’s Motion to Set Aside Convictions, Second Motion for Leave to File Successive Petition for Post-Conviction Relief and Motion in the Alternative for Other Forms of Relief, filed on May 6, 2013, and Manning’s Supplements to the Second Motion, filed on May 6th, May 7th and May 21st. Also before the Court is the State’s Motion to Strike and various responses and rebuttals, filed by both parties.
After due consideration, we find that the Second Motion for Leave to File Successive Petition for Post-Conviction Relief, as supplemented, should be granted, in part, to the extent that Manning is granted leave to proceed in the circuit court with his request for DNA testing and fingerprint comparison, within 60 days of the date of the issuance of this Court’s mandate.
We further find that Manning’s Motion to Set Aside Convictions and Manning’s request for hearings on the purported newly-discovered evidence, as set forth in the recent letters from the U.S. Department of Justice regarding the reliability of expert testimony, should be denied.
*294IT IS THEREFORE ORDERED that the Second Motion for Leave to File Successive Petition for Post-Conviction Relief, as supplemented, is hereby granted, in part, to the extent that Manning is granted leave to proceed in the circuit court with his request for DNA testing and fingerprint comparison. Manning’s petition for relief shall be filed in the circuit court within 60 days of the date of the issuance of this Court’s mandate. The circuit court shall proceed forthwith under Section 99-39-11 of the Mississippi Code.
IT IS FURTHER ORDERED that the Second Motion for Leave to File Successive Petition for Post-Conviction Relief, as supplemented, is hereby denied in all other respects.
IT IS FURTHER ORDERED that the Motion to Set Aside Convictions is hereby denied.
IT IS FURTHER ORDERED that the Motion to Strike filed by the State of Mississippi is hereby denied.
IT IS FURTHER ORDERED that this Order be published. The Clerk of the Court shall spread this Order upon the minutes of the Court and shall forward a true certified copy hereof to West Publishing Company for publication as soon as practical in the advance sheets of the Southern Reporter, Third Series (Mississippi Edition).
SO ORDERED.
TO DENY PETITIONER’S MOTION TO SET ASIDE CONVICTIONS: ALL JUSTICES.
TO GRANT LEAVE TO PROCEED ON THE REQUEST FOR DNA TESTING AND FINGERPRINT COMPARISON: ALL JUSTICES.
TO DENY THE REQUEST FOR HEARINGS ON THE RELIABILITY OF EXPERT TESTIMONY REGARDING BALLISTICS ANALYSIS: WALLER, C.J., RANDOLPH, P.J., LAMAR, PIERCE AND COLEMAN, JJ.
TO GRANT THE REQUEST FOR HEARINGS ON THE RELIABILITY OF EXPERT TESTIMONY REGARDING BALLISTICS ANALYSIS: DICKINSON, P.J., KITCHENS, CHANDLER AND KING, JJ.
TO DENY THE REQUEST FOR HEARINGS ON THE RELIABILITY OF EXPERT TESTIMONY REGARDING HAIR ANALYSIS: WALLER, C.J., RANDOLPH, P.J., LAMAR, PIERCE AND COLEMAN, JJ.
TO GRANT THE REQUEST FOR HEARINGS ON THE RELIABILITY OF EXPERT TESTIMONY REGARDING HAIR ANALYSIS: DICKINSON, P.J., KITCHENS, CHANDLER AND KING, JJ.